Citation Nr: 0718734	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California and Oakland, California.  The veteran's 
disagreement with these rating decisions led to this appeal.

In November 1997, the veteran filed an income-net worth and 
employment statement.  The RO construed this filing as a 
claim to reopen the veteran's claim for service connection 
for PTSD and denied the claim on the merits in an April 1998 
rating decision. Subsequently, the RO again denied service 
connection for PTSD on the basis that new and material 
evidence to reopen the claim had not been submitted. In a 
document dated in October 1998 (on a VA Form 9), the veteran 
indicated that he wanted a Board hearing and that he wanted 
to appeal the issues of service connection for PTSD and 
schizophrenia; he noted that he would submit new evidence at 
the time of the Board hearing.  The Board notes that this 
document was submitted by the veteran's then representative.  
Further, the RO had not yet issued the statement of the case, 
and therefore, the document was submitted prematurely.  The 
Board, however, finds that the veteran's representative was 
attempting to file a notice of disagreement.  The Board notes 
that a statement of the case was not issued pursuant to this 
notice of disagreement.  The August 1998 rating decision did 
not become final. 

The Board notes that in a March 2004 rating decision the RO 
found that new and material evidence had not been received to 
reopen a claim for service connection for schizoaffective 
disorder (now claimed a paranoid schizophrenia).  There is no 
evidence in the claims file that the veteran has appealed 
this decision and this claim is not currently before the 
Board.

The veteran was scheduled for a video conference hearing in 
June 2005.  The veteran did not show for this hearing and has 
not requested a rescheduled hearing.  See 38 C.F.R. § 20.704.  

The issue of entitlement to service connection for PTSD, on 
the merits, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in an April 1998 rating decision.

2.  Evidence obtained since the April 1998 rating decision, 
not previously submitted to agency decisionmakers, bears 
directly and substantially upon the specific matter under 
consideration; is neither cumulative nor redundant; and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The April 1998 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2006).

2.  New and material evidence has been received since the 
April 1998 rating decision and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no prejudice to the veteran in proceeding with this 
appeal.

Factual Background, Legal Criteria and Analysis

The veteran contends that he has PTSD related to events 
experienced in service. The veteran's claim for service 
connection for PTSD was denied in an April 1998 rating 
decision.  This rating decision became final.  See 38 
U.S.C.A. § 7105.  Subsequent rating decisions have found that 
new and material evidence sufficient to reopen the claim has 
not been submitted.  Regardless of the RO's action regarding 
reopening the veteran's claim, however, the Board must 
independently address the issue of reopening a previously 
denied claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed prior to August 29, 
2001, such as this claim, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the April 
1998 rating decision and compare that with the evidence that 
was previously of record.  At this stage, the credibility of 
new evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In an April 1998 rating decision, the RO noted that the 
veteran had been diagnosed as having schizophrenia after 
service but that the evidence of record did not show a 
current diagnosis of PTSD.  

Since the April 1998 rating decision, additional evidence has 
been obtained.  The record now contains a November 2003 VA 
treatment record in which a staff psychiatrist diagnosed the 
veteran as having PTSD, as well as a schizoaffective 
disorder.

As the veteran was previously denied service connection, in 
part, because he had not been diagnosed as having PTSD, the 
Board finds that this evidence bears directly and 
substantially upon the specific matter under consideration.  
The Board finds that further discussion of the additional 
evidence received since the April 1998 rating decision is 
unnecessary.  The Board concludes that the evidence is both 
new and material.  The claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened.

The appeal is granted to that extent only.


REMAND

The veteran has asserted that he has PTSD due to his service.  
As outlined above, the Board has reopened the veteran's 
claim.  The Board finds, however, that additional evidentiary 
development is required before the Board can make a final 
adjudication on this claim.

In a recent decision by the United States Court of Appeals 
for Veterans Claims (Court), it was determined that the 
notice required by the VCAA must apply to all five elements 
of service-connection claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has not been 
provided such notice.  In addition, the veteran has not been 
provided a VCAA notification letter that provides the 
specific elements of a PTSD claim or that generally advises 
the veteran to submit any additional information in support 
of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Upon remand, the veteran should be provided a VCAA 
letter that complies with Dingess, informs the veteran of the 
specific evidence needed to substantiate entitlement to PTSD, 
and advises the veteran to submit any additional information 
in support of his claim

The record contains information indicating that the veteran 
receives benefits from the Social Security Administration 
(SSA).  The record, however, does not currently contain 
copies of any determinations or medical records held by SSA.  
As the AMC/RO has not yet attempted to obtain the SSA 
disability determinations and the underlying medical records, 
the Board finds that the AMC/RO must attempt to obtain these 
records upon remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c); see also Tetro v. Gober, 14 Vet. App. 100, 110 
(2000) (holding that VA has a duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists).  In addition, the AMC/RO 
should obtain copies of any other outstanding treatment 
records.

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The 
veteran has been diagnosed as having PTSD.  Service 
connection for PTSD, however, requires a verified stressor 
unless the veteran engaged in combat.  See 38 C.F.R. 
§ 3.304(f).  As the record does not contain objective 
evidence (such as evidence that the veteran was awarded a 
Purple Heart or a Combat Infantry Badge) that the veteran 
engaged in combat, the events which the veteran asserts are 
the cause of his PTSD must be corroborated. 

The veteran's personnel records indicate that the veteran's 
was a cannoneer and ammo handler.  The Board notes that the 
veteran has submitted statements contending that he was shot 
at and witnessed mortar attacks.  Further, the veteran noted 
coming upon, on more than one occasion, dead bodies.

In addition, the veteran noted that he went through basic 
training with his best friend.  He was separated from his 
best friend after basic training but wrote to him. He noted 
that he had a letter returned with a stamp indicating that 
the best friend had died; the veteran provided his best 
friend's name.

The AMC/RO is directed to request that the veteran again 
provide information regarding all alleged stressors.  The 
veteran should be informed of what a stressor is and the need 
for him to provide as detailed information as possible 
regarding the alleged stressors.  After this development is 
accomplished, the AMC/RO should accomplish any further 
development based on the veteran's responses regarding his 
alleged stressors and review of the personnel records.  

As the veteran was a cannoneer and ammo handler, the AMC/RO 
should attempt to verify whether his unit came under enemy 
fire.  Records regarding unit history may be used as 
independent corroboration of the veteran's alleged in-service 
stressors of being under fire.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  The veteran should be requested to set 
forth a three month period in which he served in Vietnam when 
his unit was under fire and he feared for his life.  
Verification of whether the veteran's unit came under fire 
should then be attempted through all appropriate channels 
including the United States Army and Joint Services Record 
Research Center (JSRRC) (formerly United States Armed 
Services Center for Unit Records Research (CURR)).  

Further, the AMC/RO should specifically evaluate whether the 
veteran has provided sufficiently detailed information 
regarding other alleged stressors to attempt verification of 
these specific stressors.  If sufficiently detailed 
information is obtained, the AMC/RO should also attempt 
verification of these stressors through all appropriate 
channels including the JSRRC.

If it is determined that the veteran's unit came under fire 
or any of the veteran's stressors are verified, the veteran 
should be scheduled for a VA psychiatric examination to 
determine if the veteran has PTSD due to the verified 
stressor(s).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notification 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
informs the veteran of the specific 
evidence needed to substantiate 
entitlement to PTSD, and advises the 
veteran to submit any additional 
information in support of his claim.

2.  Contact SSA and obtain a copy of any 
decision(s) regarding the veteran's claim 
for disability benefits, as well as any 
medical records in its possession.

3.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for PTSD should be obtained and 
made part of the record.

4.  The veteran should be requested to 
set forth a three month period in which 
he served in Vietnam when his unit was 
engaged in  combat. Verification of 
whether the veteran's unit came under 
fire should then be attempted through 
all appropriate channels including the 
JSRRC.

5.  Inform the veteran of what a stressor 
is and the need for him to provide as 
detailed information as possible 
regarding alleged stressors.  If the 
AMC/RO obtains sufficient detail 
regarding a stressor or stressors, the 
AMC/RO should request a report from JSRRC 
indicating whether the stressor(s) can be 
corroborated.

6.  If it is determined that the 
veteran's unit came under fire or if an 
alleged stressor is verified, the AMC/RO 
should schedule the veteran for a VA 
psychiatric examination to evaluate the 
veteran for PTSD and determine the basis 
for the disorder.  The examiner should 
review the veteran's claims file, 
including the veteran's verified 
stressors.  The examiner should then 
state whether it is at least as likely as 
not that the veteran has PTSD due to the 
verified stressor(s).  The examiner 
should note what stressor(s) caused PTSD.  
The examiner also should reconcile any 
diagnosis of PTSD with the veteran's 
documented history of schizophrenia. All 
opinions must be supported by complete 
rationale.

7.  Then, after any additional indicated 
development is completed, the AMC/RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


